Case 1:21-cr-00177-JRS-DML Document 20 Filed 07/20/21 Page 1 of 1 PagelD #: 104

AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES District CourT FILED

 

for the
Southern District of Indiana JUL 2 0 2021
United States of America ) IN DANADO ST RUT
V. ) Case No, 1:21-cr-0177-JRS-DML-I IANA
)
CHANCELLOR KARLA )
Defendant )

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by

information.
local kul

WY Defendksat's signature

 

Date: 7/20/2021

 

Signature of defendant's attorney

Sam Ansell

 

Printed name of defendant’s attorney

— pak

 

Judge's signature

Tim A. Baker, U.S. Magistrate Judge

 

Judge's printed name and title
